Title: Elizabeth Smith Shaw Peabody to Abigail Adams, 3 July 1797
From: Peabody, Elizabeth Smith Shaw
To: Adams, Abigail


        
          
            Atkinson July 3d 1797
          
          Health to my Sister, under a more fervid Sun, than that to which she has hitherto been accustomed. Yes! I most ardently wish you this most needfull blessing, without which all others must be tasteless, even Friends a burden, & grandeur painful.—
          I hope Queen Mab has told me a falsehood. She came last thursday night in her airy Chariot, drove directly upon my heart, presenting you to me, laying upon a sick Bed, very ill— I awoke, chid the impertinent Hag, & prayed she might bring me more welcome news.
          The distressing, & solemn Scenes to which you were called, just as you were leaving Quincy, the variety of duties devolved upon you, & the many necessary preparations for your Journey all centering in

you, made me extremely anxious that even your magninimity would scarcely be “sufficent for these things”; but I am happy to hear you got safe to your best Friend, your earthly treasure.—
          I felt a Satisfaction that if death must enter the dwellings of my Sisters, the melancholly bereavements were before you left home— It must be a great comfort to both Families; particularly to the President whose filial affection has been an honourable, & distinguished trait in his Character.— How must it serve to meliorate his grief, that in his absence, you could prevent the asking Eye, smooth the pillow of age, soften the bed of Sickness by the most solicitous attentions, & pay the last respect to his worthy much valued Mother— I believe in truth it may be said, that your filial affection “for a while, has kept a Parent from the Sky.” Yet we find that no attentions, no arm can avert the fatal stroke, the undistinguishing hand of Death, reaps not only the head that is white with the blossoms of age, & the Shock of corn that is fully ripe in its season, but cuts down also, the early flower, e’er it reaches the meridian of Life— a recent instance in the death of our dear Mary— She had not those strong attachments which bind so many of us to earth, yet life was sweet to her; though not so alluring as if she had been in more prosperous, & agreeable circumstances— Her date was short, yet she had experienced many disappointments. Her extreme sensibility rendered her an easy prey to misfortune, & she felt its wounds with peculiar poignancy. Her amiable deportment, & the virtues of her heart will be held in pleasing remembrance, & her death will (I hope) be improved by the near relatives, as shall terminate in their future felicity—
          The other day I received a letter from my good Sister Cranch which furnished my mind with an abundance of materials for pensive contemplation— It informed me that her Sons Situation at Washinton was not so flattering as he expected, I have for sometime been fearful of it— I hope his prospects will brighten— I have often wished he had never left Haverhill, but he thought he was secure, quitting an uncertainty, for a certainty, so short sighted are we. He thought it the “tide of his affairs,” & considered it as an absolute duty to leave us, & this ought ever to solace his mind, & preclude remorse, or reproach— He has good abilities, & an excellent education, & is capable of rising, & making an handsome figure in his profession— his Wife, & friends have that to encourage, & comfort them— I believe Mr James Greenleaf has drawn into his Vortex the whole of the Family, not a connection I fear has escaped— I pity

Mr John Appleton of Salem, from affluence, reduced in the decline of life to almost penury.— The unfortunate, amiable John Greenleaf, & our Lucy’s fair prospects all blasted— When I look around, & see the inevitables of life, that one event happeneth to the wise, & the unlearned, the virtuous & the vicious, which no exertions, or knowledge of ours could prevent, my heart often sighs responsive to the sage adage, that all is vanity, & vexation of Spirit, that man is born to trouble as the sparks fly upwards, & that all beneath the Sky is marked with this humilating Ensignia—fleeting, & unstable—
          Mr Payson, & Johnstone of Haverhill are confined to their houses for debt— I am grieved for mrs Seargent as Mrs Payson is the only child she has left— But those persons whose mode of living exceed their anual income, subject themselves to mortifications, & canot be just, or honest— General Peabody has been gone to the southward for many months— It is an unfavorable circumstance for our family, for he has more generosity than all the rest of the parish— Mr Peabody was appointed to preach the Election Sermon at Concord, he & his Daughter went— I believe I should have accompanied him, if my dear Abby had not been sick with the scarlet fever, & she had not recovered so that I dared to leave her— It is a terrible disorder— It took off her skin as if a fire had passed over her— She was very good to take what was proper, through the goodness of a kind providence she is now injoying fine health—& the rest of our family— William has written to me that he has still been troubled with the head ake but otherways well— how he must miss his dear, more than kind uncle, & Aunt— Sister Cranch says they are solitary without you— I fully believe it—& poor Betsy feels the want of your, & Her Sisters society— Mr Peabody has been sent for by concord Church to consult, about their affairs— Mr Evans has said he would not stay—& they have not desired him to tarry the alternative is now, that he must go—& for nothing but whims— I believe he will repent it all his days— He say the court house is not high enough, they will not get a Bell, & there is not literary characters sufficent for him to dwell among &cc, now if he could quit all trouble by leaving the ministry it would be a charming thing—but we poor mortals have no exemption—the interdict is irrevocable
          Could I write politicks with as good a grace as my Sister, I would tell her that this state is quite fedral, that is to say friends to Order, government, & the liberties of a People—that they speak higly of the Presidents speech, firmness, integrity, &cc— But if I may tell you without giving Offence, I would mention a remark I have heard

made upon his Composition, that his periods were too long, that his mind could contain a concatenation of Ideas much better than those inferior Persons who perused them, & that his Sentiments were so excellent that they should be obvious to every one, that even those “who run, might read”—
          When I can get resolution enough to set pen to paper I never know when to leave it— If my letter was not so long, I would not trouble you with such bad writing, but now I have not courage to copy it, & if I do not send it to Haverhill immediately I shall lose the chance of sending it by Mr Livermore who has had a Son here at School, more than a year, & told me he should be happy to do me the favour of conveying a letter to you—
          Betsy Quincy is reaping the benefit of your good counsels, & maternal tenderness, as well as myself, I have a comfort in her good temper, I think it improves every day— She begs you & her Uncle to accept of her best, & most dutiful regard—
          Let your candor excuse every error / you may see in your affectionate / Sister—
          
            Elizabeth Peabody
          
        
        
          Mr Peabody & daughter presents his respects to the President, & yourself—
        
      